IN THE UNITED STATES DISTRICT COURT FOR THE

 

 

DISTRICT OF COLUMBIA
)
ABDULSALAM ALI - )
ABDULRAHMAN AL-HELA (ISN 1463), )
) !
Petitioner, )
) Civil Action No. 05-CV-1048 (RCL)
)
v. )
)
DONALD J. TRUMP, et aL, )
)
Respondents. )
)
)

mmsnb]q'oRDER

Before the Court is Respondents’ Unopposed Motion for Extension of Time for Filing the
Final Ex Parte Motion for EXception from Disclosure and for Filing the Posthearing Briefs.

Upon consideration of Respondents’ Motion, it is hereby ORDERED that Respondents’
Motion is GRANTED. Respondents shall tile their iinal ex parte motion for exception from
disclosure by no later than December 19, 2017, and the parties shall file their post-hearing briefs

by no later than January ll, 2018.

 

lt is so oRDERED this'?_°'?i&'y of N w-, 2017.

am

RoYCWC. AM£§ERTH
UNITED sTATEs DISTRICT JUDGE